Citation Nr: 1747737	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 2008 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2016, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to a rating in excess of 30 percent for PTSD with depression and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A back disorder was not manifested in service; arthritis of the spine was not manifested in the first post service year; and a back disorder is not attributable to service.


CONCLUSION OF LAW

The Veteran's back disorder was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran was also afforded a Board hearing in September 2016.  During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection and increased ratings, identified any evidentiary deficits, and left the file open to give the Veteran time to submit additional evidence to support the Veteran's claims.  The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Section 1154(b) addresses the combat Veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Pursuant to 38 U.S.C.A. § 1154 (b), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304 (d) (2016).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a; 38 C.FR 3.303(a); Jandreau V. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.
3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

A. Factual Background 

The Veteran contends that his low back disorder had its onset in service.  He reported that his low back disability was caused in August 2009, due to the use of armored protective gear and falling out of a vehicle.  He also said that three explosions contributed to his back disorder.  See June 2012 supplemental claim for compensation.

The Veteran's service treatment records (STR) do not document or suggest any back injury in service.  In a February 2008 pre-deployment health assessment, the Veteran reported that his health was very good, and he had no concerns.  The Veteran was deployed to Kuwait and Iraq from December 2008 to October 2009.  See March 2010 post-deployment health re-assessment.  The evidence of record reflects that the Veteran did not seek medical treatment during this time period.  

The Veteran completed a medical assessment in October 2009.  The Veteran reported that aside from hearing loss in his left ear, he had not suffered from any injury or illness in which he did not seek medical care during his active duty assignment.  On a post-mobilization health assessment, the Veteran explicitly denied that any vehicle injury or incident occurred; he also explicitly denied falling during his deployment.  The Veteran also denied being within 100 meters of any blasts, including an IED, RPG, land mine, grenade, etc.  The Veteran explicitly denied back pain or problems.  

January 2010 VA treatment reflects that the Veteran reported experiencing a blast or explosion during deployment, but that he did not have any symptoms immediately following the incident.  In February 2010 VA treatment records, the Veteran reported that on his first day and first mission in Iraq during his deployment, his unit was involved in an IED attack involving three explosions, however there were no injuries or casualties, and his convoy was able to continue forward unharmed.  

The Veteran also completed a March 2010 post-deployment health re-assessment, in which he again denied experiencing any blasts or explosions, falls, vehicle accidents, or any other event.  He also continued to deny back pain.  The Veteran stated he was not wounded, injured, assaulted, or otherwise physically hurt during his deployment, and he did not have any health concerns relating to his deployment.  He reported his health as being about the same as before he had deployed, and that he had not seen a healthcare provider for any reason since his return.  

The first mention of a back disorder occurred in December 2011.  During this time, the Veteran sought medical care for urinary retention.  He was afforded an MRI on his lumbar spine which showed a chronic bilateral L5 spondylolysis.  The treating physician determined that there were early signs of degenerative facets at L3-4, L4-5 and L5-S1 levels.  There were no signs of spondylolisthesis, and no significant foraminal narrowing at any level.  There was also no evidence of disk bulges or disk protrusions at any level.   February and March 2012 treatment records reflect that the Veteran was excused from physical testing for about two months due to recent lower back pain and spasms. 

The Veteran filed for compensation for a low back disability in June 2012.  As stated above, he reported that a low back disability was caused in August 2009, by the use of armored protective gear and falling out of a vehicle, as well as exposure to three explosions.  On a June 2012 statement in support of a claim, the Veteran reported that his convoy was hit by mortar fire and his truck was hit by an IED in January 2009.  On a different June 2012 statement in support of a claim, the Veteran reported that while he was deployed to Iraq in January 2009, he was exposed to two IEDs and a mortar hit while on a convoy near Mosul. 

The Veteran was afforded a VA examination in November 2012.  He told the examiner that his back pain started when he was on promobilization orders in Texas.  He said that he slid down a Humvee and hit his back on some equipment.  He said he did not seek treatment for this incident.  The Veteran also stated that while he was deployed, he had some episodic pain to the lumbar spine when carrying equipment and getting out of bed.  The Veteran told the examiner that he sought medical attention for a urinary issue, and was told by his treating physician that the urinary issue caused a L5-S1 bulge.  He said this did not occur while he was on active duty orders.  The Veteran went on to state that he was not receiving any treatment for his lumbar spine.  Arthritis was discovered upon diagnostic testing.  The examiner concluded that there was bilateral L5 pars defects with grade 1 spondylolisthesis of L5 on S1.  She did not find any evidence of an injury, accident or disease of the lumbar or thoracispinal spine that occurred while the Veteran was on active duty orders, and concluded that it was less likely than not that the Veteran's the lumbar spine pain occurred in August 2009.  She explained that the Veteran's back disability was more likely than not related to his occupation as a scrap welder and truck driver.

In May 2013, the Veteran submitted a notice of disagreement.  He stated that about two months prior to the end of his deployment, his vehicle encountered rough terrain and he was thrown off, on to the back of the MRAP.  He said that the incident was so strong that it ripped the seatbelt out of the floor of the vehicle and he landed so hard that it shattered the plates on the back of his body armor.  The Veteran said that he thought he was going to die and he had to stay on base for two days in order to get replacement plates for his body armor.  He said that he saw the unit medic, and that his back was in pain for several days.  He also stated that his back disorder caused the subsequent December 2011 urine condition.  The Veteran submitted a picture of a vehicle to illustrate his fall.

September 2013 VA treatment records reflect that the Veteran sought treatment for short-term memory loss.  The Veteran reported to the treating physician that he experienced urinary retention problems in 2012 following a fall while deer hunting. 

On his December 2013 appeal to the Board, the Veteran reported that he did not seek treatment for his back in service, and it wasn't until he sought treatment for his urinary condition in December 2011 that a previous unknown back injury was discovered.

The Veteran testified during a September 2016 Board hearing that while deployed and heading to Kuwait in a convoy, he was thrown from a vehicle due to rough terrain, breaking the harness that was bolted to the floor and the plates in his body armor.  The Veteran stated that no one else was injured in this incident.  The Veteran said that though he had tried to obtain buddy statements, none of the people present during this incident would agree to submit a statement corroborating his testimony.  The Veteran testified that he first noticed that his back was in pain when he arrived back at the base and took off his vest.  He reported seeking medical attention from the doctor assigned to their mission and was given Tylenol.  He stated that he did not seek any additional treatment for his back while on active duty orders.  The Veteran also testified that he received private treatment in 2010, but had not received any recent treatment.  He said he occasionally takes Tylenol for pain relief.  

B. Analysis

The preponderance of the evidence indicates that the Veteran's back disorder was not incurred during service, did not develop within one year of the October 2009 active duty discharge, and is not otherwise related to service.  

The Board takes note of the fact that the Veteran has maintained, since filing the claim in June 2012, that he had on and off low back pain since the undocumented injury in service.  While the Veteran's service treatment records do not document the fall as reported by the Veteran, he is competent to report that event as he remembers it.  He is also competent to report the symptoms he suffered, such as pain, following the incident.  

The Board takes these assertions into account and has weighed them, but concludes that the lay statements are less probative than the medical evidence.  The primary reason for this is that the physician who examined the Veteran and reviewed the claim in November 2012 considered the entire record to include all lay statements as to on and off back pain since the reported incidents and concluded that the present back problems are not related to service.  As this exam and opinion are based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  

Additionally, the Veteran has proven to be an inconsistent historian.  As discussed above, the Veteran has not only attributed his back pain to contradicting incidents, but on multiple occasions he explicitly denied any in service injury, to include falls, vehicle accidents, and blasts or explosions.  See October 2009 post deployment assessment and March 2010 post deployment reassessment.  

Though inconsistent, because some of his statements allege onset during combat, the Board will consider the provisions of 38 U.S.C.A § 1154.  However, there are no indicia of combat, the grant of service connection for PTSD was not based upon combat and while in service he denied incidents that would have been indicatiove of combat.

The November 2012 VA opinion is of more probative value than the Veteran's statements in determining whether there is a nexus between the back disability and the claimed incidents in service.  

This does not mean that the Board does not consider and weigh the lay assertions.  To the contrary, the Board has weighed them, however, on the issue of whether there was evidence of chronic disease, arthritis, in service or within the initial post service year, or whether the current back disability is otherwise related to service, the medical opinion evidence is more probative because it is rendered by a neutral medical professional who considered the reported history.  And this evidence preponderates against the notion that a back disability was incurred in service, or developed within one year of separation from service or is otherwise related to service to include the reported incidents in Iraq or Kuwait of being thrown from a vehicle.  As this evidence is more credible than the lay assertions, it is of more probative value.  

Cumulatively, the evidence establishes that the Veteran did not have arthritis during service.  Arthritis was not "noted" during service or within one year of separation.  In addition, he did not have character manifestations sufficient to idnetiy the the disease entity during that time frame.  In fact, the Veteran only learned of a back disorder upon seeking treatment for a urinary condition in December 2011.  Based upon the conflicting statements by the Veteran, we find that any assertion of continuity is not credible.

In sum, the preponderance of the credible evidence establishes that there was a remote onset of lumbar pathology and that such pathology is unrelated to service.


ORDER

Entitlement to service connection for a low back disability is denied.



REMAND

As stated above, the Veteran's PTSD is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 29, 2012.  The Veteran contends his symptoms warrant an initial increased rating.  

During his Board hearing in November 2016, the Veteran testified that he was currently receiving treatment and medication at the VA in Mason City, Iowa for his PTSD.  He testified that he had suicidal ideations and had recently made anonymous phone calls to suicide hotlines.  

Since October 2014, no additional VA treatment records have been associated with the Veteran's file.  

The Veteran's testimony suggests that he should have current, relevant, VA treatment records which do not appear to be associated with the file.  VA treatment records after October 2014 are necessary in order to properly adjudicate the Veteran's claim.

The RO scheduled the Veteran for an additional VA examination to assess his PTSD in March 2014, and the Veteran did not appear for the examination.  He did not offer an explanation or request to reschedule.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated in October 2014).  

2. After completing the requested action, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


